Citation Nr: 9902811	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to VA compensation benefits for a skin disability 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) as a 
result of VA treatment rendered in October 1985 and in March 
1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1945.  
The Board of Veterans Appeals notes that the issue on appeal 
stems from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.  

This case was previously Remanded by the Board in July 1997 
for further development of the evidence.  That development 
having been completed to the extent possible, the case was 
returned to the Board for further appellate consideration.  

During the course of the appeal the veteran raised the issue 
of entitlement to VA compensation benefits for memory loss 
pursuant to 38 U.S.C.A. § 1151 as a result of a computerized 
axial tomography (CAT) scan of the brain undertaken at a VA 
hospital in October 1985 which was denied by the RO in a 
separate rating decision in February 1998.  Since the veteran 
filed a timely notice of disagreement (NOD) with February 
1998 rating decision and was not furnished a pertinent 
statement of the case regarding such matter, the issue of 
entitlement to VA compensation benefits for memory loss 
pursuant to 38 U.S.C.A. § 1151 as a result of a CAT scan of 
the brain undertaken at a VA hospital in October 1985 is 
addressed in the remand portion of the decision.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The claim of entitlement to compensation benefits under the 
provisions of 
38 U.S.C.A. § 1151 for a skin disability as a result of VA 
treatment rendered in October 1985 and in March 1994 is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 
38 U.S.C.A. § 1151 for a skin disability as a result of VA 
treatment rendered in October 1985 and in March 1994 is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record is nonrevealing until a VA 
hospital summary in October 1985.  The veteran was 
hospitalized for a seven day history of mutism.  He was a 
landscaper.  No skin abnormality was present.  While 
hospitalized he requested to take his own herbal medicines.  
His wife sold herbal medicines.  While hospitalized he 
underwent a CAT scan of the brain.  No facial skin 
abnormality was noted following the CAT scan procedure or at 
hospital discharge.

In March 1994, a brown pigmented lesion was noted in the area 
of the nose.  The veteran noted as history that in 1985, he 
had a head scan that burned his nose.  After that, the area 
was sore and raw.  The skin never healed. 

VA clinical records dated in August 1994 show that a punch 
biopsy of the nose disclosed that the lesion was solar 
keratosis.  The affected skin area was described as darkly 
tanned.  The nature of the growth including the malignancy 
aspects were explained to the veteran.  However, he noted 
that he did not want medical treatment.  He planned to self 
treat it with herbs.  

Private medical records dated in December 1997 show that the 
veteran was seen for complaints of a nose problem which he 
related to a procedure done at a RO hospital in October 1985.  
It was noted that he had had some type of radiation 
procedure, X-ray procedure, possibly a CAT scan.  The machine 
was slowly circling his body and appeared to have stopped for 
about 10 minutes, at his nose which he thought was burned.  
Within the months thereafter he started getting flaking and 
scaling of his nose.  It was noted that the VA hospital 
indicated the procedure had nothing to do with this problem.  
It was noted that three years earlier VA did a biopsy showing 
a diagnosis of sun damage.  He was presently taking herbs and 
Advil.  



On objective examination his face revealed several lentigo 
type lesions on his cheeks and forehead.  On the left side of 
the nose was seen some tanned, scaling, rough area that 
extended from the tip of the nose toward the proximal nose.  
Assessment was probable actinic keratosis, consider radiation 
dermatitis but doubt.  The private physician recommended that 
a biopsy should be preformed.  The veteran concurred.  He was 
told that the biopsy site could scar.  A biopsy of the nose 
lesion was undertaken in December 1997.  A surgical pathology 
report dated that month revealed a diagnosis of actinic 
(solar) keratosis. 


Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances: Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Veterans 
Appeals (Court) declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994). In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Courts holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision. Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the fault requirement which was struck down by the 
Supreme Court. 38 C.F.R. § 3.358(c)(1) provided that [i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Further, 38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  38 
C.F.R. § 3.358(c)(3) now provides that [c]ompensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veterans representative. Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

The veterans claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).


Analysis

The veteran maintains that during a period of VA 
hospitalization in October 1985, he had a CAT scan of the 
brain.  He was placed in a machine that took pictures of the 
brain in sections lasting approximately ten minutes.  He 
argues that he developed a chronic skin abnormality or growth 
due to the CAT scan procedure burning the skin in the nasal 
area.  He noted that in 1986 a brown spot appeared on his 
nose.  He noted that while a doctor at a VA hospital told him 
the spot on his nose was due to exposure to the sun, he knew 
differently and that the skin changes on his face were due to 
the head scan machine at the VA hospital in 1985 as well as 
additional treatment in March 1994.  

The threshold question in all cases is whether the claimant 
has presented a well grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.

In this case, the determinative issue is medical causation.  
The veteran is competent to make assertions as to concrete 
facts within his own observation and recollection, that is, 
objective manifestations of his symptomatology.  His 
assertions are not competent to prove that which would 
require specialized knowledge or training. Layno v. Brown, 6 
Vet. App. 465, 470(1994); Espiritu, 2 Vet. App. at 494-95. 
Specifically, the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  Thus, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded... Grottveit, 5 Vet. App. at 93.

In the current case before the Board, the veteran has failed 
to submit any competent medical evidence that his skin lesion 
of the nose resulted from VA treatment or examination by VA 
in October 1985 or March 1994.  Rather, VA and private 
medical evidence shows that the veterans actinic keratosis 
is of solar etiology.  Any possibility of a radiation or 
otherwise CAT scan induced skin abnormality through the VA 
examination or treatment has been specifically ruled out.  

The Board notes that the veteran is reported to have refused 
treatment of the skin lesion through VA.  He chose instead to 
treat it himself or through private medical sources.  
Moreover, the biopsy by VA in 1994 was not shown to have 
resulted in any scarring of the affected area.  

The contentions raised in the context of this appeal are not 
supported by the evidence of record, nor has any competent 
medical evidence in support thereof been offered.  As the 
veteran is a layperson, his contentions are not probative 
since they are not competent to provide an opinion on medical 
causation. See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu, 2 Vet. App. 492 (1992); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). The opinion of qualified medical personnel 
is required to establish medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The Board would also point out that there is no objective 
medical evidence of record which demonstrates any causal 
relationship between the veterans underlying dermatologic 
disorder and VA treatment, and/or examination within the 
pertinent laws and regulations cited above.  There is simply 
no clinical evidence associating VA examination or treatment 
with any underlying symptom or disorder. Consequently, the 
claim is not well grounded and VA was not required to carry 
the claim to full adjudication. Tirpak, 2 Vet. App. at 611; 
Boeck v. Brown, 6 Vet. App. 14 (1993).

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  

The Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation. 




Therefore, the claim was not well grounded as a matter of 
law. Id. at 495-496. The Court stated, in pertinent 
part:...even accepting his assertions as true, he has not 
submitted any evidence that could plausibly establish that 
those incidents caused his current left knee and spine 
disabilities.  Absent such evidence of a causal relationship, 
the veteran has not submitted evidence of a well grounded 
claim, as a matter of law, for § 1151 benefits for those 
disabilities.  Id. at 496.

As the Board finds that the appellant has not met the initial 
burden of submitting a well grounded claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a skin disability; the appeal must be denied.  No 
duty to assist the appellant in this claim has arisen.  

The RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for a cervical spine disorder is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).





The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1997), affd sub nom Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

With respect to the veterans representatives written 
presentation in November 1998 requesting additional remand, 
the Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1996).  The 
Courts holdings on the issue of VAs duty to assist in 
connection with the well grounded claim determination are 
quite clear.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 19.5 (1998).

The Board has determined, therefor, that, in the absence of a 
well grounded claim for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a skin 
disability based on hospitalization and/or treatment by VA in 
October 1985 and in March 1994, VA has no duty to further 
assist the veteran in developing his case; and absent a well 
grounded claim, the appeal must be denied.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a skin disability as a result of VA 
treatment rendered in October 1985 and in March 1994, the 
appeal is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board recognizes that during the course of the veterans 
appeal he raised the issue of entitlement to VA compensation 
benefits for memory loss pursuant to 38 U.S.C.A. § 1151 (West 
1991) as a result of a CAT scan of the brain undertaken at a 
VA hospital in October 1985.  The RO denied his claim in a 
separate rating decision in February 1998.  Since the veteran 
is shown to have filed a timely NOD with February 1998 rating 
decision, he is entitled to a statement of the case (SOC).  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should provide the veteran a SOC 
regarding the issue of entitlement to VA 
compensation benefits for memory loss 
pursuant to 38 U.S.C.A. § 1151 as a 
result of a CAT scan of the brain 
undertaken at a VA hospital in October 
1985, with notice to submit a substantive 
appeal for appellate consideration.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
